Nancy A. Smith Senior Counsel Lincoln National Corporation 150 N. Radnor Chester Road Suite A305 December 16, 2009 Radnor, PA19087-5238 direct 484.583.1704 fax 267.234.0935 nancy.smith3@LFG.com Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Re: Lincoln National Corporation (File No. 1-6028) Request for Withdrawal of Registration Statement on Form S-1 File No. 333-163674 Dear Sir or Madam: Pursuant to Rule 477 under the Securities Act of 1933, as amended, Lincoln National Corporation (the “Company”) hereby respectfully requests withdrawal of its registration statement on Form S-1 (Registration No. 333-163674), together with all exhibits thereto (the “Registration Statement”) filed on December 11, 2009.The Company is seeking withdrawal because the Registration Statement was inadvertently filed under the incorrect CIK code.A new registration statement on Form S-1 will be submitted under the correct CIK code.The Company confirms that no securities have been or will be distributed, issued or sold pursuant to the Registration Statement. The Company respectfully requests that the Commission issue an order granting a withdrawal of the Registration Statement as soon as practicable. If you have any questions or require any further information regarding the foregoing application for withdrawal of the Registration Statement, please contact Nancy A. Smith at 484-583-1704. Very truly yours, Nancy A.
